ORDER

PER CURIAM:
AND NOW, this 15th day of October, 1998, Richard B. Slosberg having been suspended from the practice of law in the State of Maine for a period of one month by Order of the Supreme Judicial Court of Maine dated April 30, 1998; the said Richard B. Slosberg having been directed on July 22, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Richard B. Slosberg is suspended from the practice of law in this Commonwealth for a period of one month, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.